FILED
                             NOT FOR PUBLICATION                             JUN 03 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANGKAMI SHERPA,                                  No. 08-73956

               Petitioner,                       Agency No. A098-505-260

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Angkami Sherpa, a native and citizen of Nepal, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006), and deny the petition for review.

      The record does not compel the conclusion that the Maoists’ unfulfilled

threats against Sherpa and his family rise to the level of persecution. See Lim v.

INS, 224 F.3d 929, 936-37 (9th Cir. 2000); Hoxha v. Ashcroft, 319 F.3d 1179,

1182 (9th Cir. 2003). In addition, substantial evidence supports the IJ’s finding

that Sherpa failed to demonstrate a well-founded fear of future persecution in light

of changed country conditions in Nepal. See Molina-Estrada v. INS, 293 F.3d

1089, 1095-96 (9th Cir. 2002); see also Tamang v. Holder, 598 F.3d 1083, 1093-

95 (9th Cir. 2010). Accordingly, Sherpa’s asylum claim fails.

      Because Sherpa failed to establish eligibility for asylum, he necessarily

failed to meet the higher standard of eligibility for withholding of removal. See

Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the agency’s finding that Sherpa failed

to establish it is more likely than not he will be tortured if returned to Nepal. See

Tamang, 598 F.3d at 1095. Accordingly, his CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                     08-73956